Citation Nr: 1329462	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  98-18 404	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for memory loss, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117; or as 
secondary to a service-connected menstrual disorder, status 
post hysterectomy and trachelectomy. 

2.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117; or as 
secondary to a service-connected menstrual disorder, status 
post hysterectomy and trachelectomy. 

3.  Entitlement to service connection for joint pain, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117; or as 
secondary to a service-connected menstrual disorder, status 
post hysterectomy and trachelectomy. 

4.  Entitlement to service connection for chronic fatigue, 
to include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117; or as 
secondary to a service-connected menstrual disorder, status 
post hysterectomy and trachelectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 
1974, from October 1974 to August 1976, and from March 1990 
to February 1992, to include service in the Southwest Asia 
theater of operations during the Persian Gulf War.  She also 
had service in a reserve component of the military between 
1976 and 1990.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 1998 rating decision in which the RO in Winston-
Salem, North Carolina, inter alia, denied the Veteran's 
claims of entitlement to service connection for memory loss, 
headaches, joint pain, chronic fatigue, and menstrual 
problems.  In August 1998, the Veteran submitted a notice of 
disagreement (NOD).  A statement of the case (SOC) was 
issued in October 1998, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) later that month.

During the pendency of the appeal, the Veteran's claims file 
was transferred to the jurisdiction of the RO in Phoenix, 
Arizona, which has certified the appeal to the Board.  

In February 2000, the Veteran testified during a Board 
hearing before the undersigned Veterans Law Judge in 
Washington, DC.  A transcript of that hearing is of record.  
During the hearing, the Veteran submitted additional medical 
evidence directly to the Board, with a waiver of initial RO 
consideration of the evidence.   See 38 C.F.R. §§ 20.800, 
20.1304 (2012).

In April 2000, the Board remanded the claims on appeal to 
the RO for further action, to include additional development 
of the evidence.  After completing the requested 
development, the RO continued to deny the claims (as 
reflected in a February 2001 supplemental SOC (SSOC)) and 
returned the matters to the Board for further appellate 
consideration.

In May 2002, the Board denied the Veteran's claims, each to 
include as due to undiagnosed illness.  In February 2010, 
the Veteran asserted, through her representative, that she 
had never received a copy of the Board's May 2002 decision.  
In March 2010, the Board acknowledged that although a copy 
of the Board's May 2002 decision had been sent to the 
Veteran at her address of record, it had been returned by 
the post office as undeliverable.  As such, the Board mailed 
the Veteran another copy of its decision.

Thereafter, the Veteran appealed the May 2002 Board decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In February 2011, the Court granted a joint motion 
for remand filed by representatives for both parties, 
vacating the Board's decision, and remanding the claims to 
the Board for further proceedings consistent with the joint 
motion.

In May 2011, the Board recharacterized the matters on appeal 
to include reference to "qualifying chronic disability," as 
set out in amendments to 38 U.S.C.A. § 1117 (West 2002 & 
Supp. 2013).  The Board remanded the claims to the RO for 
further action, to include additional development of the 
evidence.

After taking further action, in a May 2012 rating decision, 
the RO granted service connection for menstrual disorder, 
status post hysterectomy and trachelectomy (also claimed as 
premenstrual syndrome (PMS)), effective June 13, 1996; 
representing a full grant of the benefit sought with respect 
to the matter of service connection.  The RO continued to 
deny the remaining claims on appeal (as reflected in an 
April 2012 SSOC) and returned these matters to the Board for 
further appellate consideration.

In December 2012, in light of argument advanced by the 
Veteran's representative, the Board expanded the claims 
remaining on appeal to include service connection on a 
secondary basis (as reflected on the title page).  The Board 
again remanded the claims to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, for further 
action, to include additional development of the evidence.  
After taking further action, the AMC continued to deny the 
claims (as reflected in a May 2013 SSOC) and returned these 
matters to the Board for further appellate consideration.

The Board notes that the Veteran was originally represented 
by The American Legion with regard to the claims currently 
on appeal.  In February 2011, the Veteran granted a power-
of-attorney in favor of a private attorney.  Then, in 
October 2011, she again granted a power-of-attorney in favor 
of The American Legion; that organization has submitted 
written argument on her behalf.  The Board has recognized 
the change in representation.

The Board notes that, in addition to the paper claims file, 
there is an electronic (Virtual VA) file associated with the 
Veteran's claims.  The electronic file contains additional 
evidence, as well as an August 2013 brief from the Veteran's 
representative, which the Board has reviewed.
 
For the reasons expressed below, the matters remaining on 
appeal are again being remanded to the RO, via the AMC.  VA 
will notify the Veteran when further action, on her part, is 
required. 

As a final preliminary matter, the Board notes that, in his 
August 2013 brief, the Veteran's representative raised the 
issue of whether new and material evidence to reopen a claim 
for service connection for irritable bowel syndrome had been 
received.  It does not appear that this matter has yet been 
addressed by the RO.  As such, this matter is not properly 
before the Board, and is thus referred to the RO for 
appropriate action. 


REMAND

Unfortunately, the Board finds that further RO action on the 
claims on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on these 
matters.

After the May 2013 SSOC was issued, and before the record on 
appeal was returned to the Board, the AMC associated with 
the claims file the report of an April 2013 
neuropsychological evaluation.  The report contains, among 
other things, statements attributed to the Veteran to the 
effect that she has "joint pain all over," and medical 
findings with respect to her reported sleeplessness and 
memory loss.  As such, they are relevant to the matters on 
appeal.

Despite the receipt of additional, relevant evidence, the 
AMC did not readjudicate the matters on appeal, or issue an 
SSOC addressing the additional evidence. Consequently, these 
matters must be remanded for RO consideration of the 
additionally-received evidence, in the first instance, and, 
if one or more of the claims on appeal remains denied, for 
issuance of an SSOC reflecting consideration of such 
evidence.  38 C.F.R. §§ 19.31, 19.37 (2012).

However, prior to such consideration, the Board finds that 
further development of the matters on appeal is warranted.  

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

Review of the claims file reveals that the development 
directed in the December 2012 remand was not fully 
completed.

In the December 2012 remand, the Board noted that the 
Veteran's representative had raised, on the Veteran's 
behalf, a new theory of entitlement for service connection.  
More specifically, the Board observed that the 
representative had noted that the onset of the Veteran's 
complaints was at about the same time that her service-
connected menstrual disorder began.  The representative 
emphasized that the Veteran was service-connected for the 
removal of the uterus and both ovaries, including abnormal 
surgically-induced menopause; asserted that migraine 
headaches, joint pains, and mood swings were related to 
hormone imbalances and menopause; and submitted medical 
treatise evidence from the Mayo Clinic, 
www.womenshealth.gov, and the National Institutes of Health 
(NIH).  The treatise evidence indicated, inter alia, that 
migraines could be caused by, among other things, stress, 
anxiety, lack of sleep, and/or hormone changes during the 
menstrual cycle; that, for some women, menopause could cause 
or worsen migraines; and that sleeping problems (insomnia) 
were common problems for women with surgical menopause, and 
that, in some women, menopause could cause symptoms such as 
headaches, forgetfulness, and aches and pains in joints.

Because prior VA examinations and medical opinions did not 
address whether the Veteran had any current disability(ies) 
manifested by memory loss, headaches, joint pain, and/or 
chronic fatigue that was (were) caused or aggravated by her 
service-connected menstrual disability, status post 
hysterectomy and trachelectomy, the Board instructed the RO, 
inter alia, to return the claims files to two VA physicians 
(Drs. R.H. and W.L.) who had previously examined the 
Veteran, if available.  The examiners were to clearly 
identify all relevant disabilities and, for each such 
disability, render an opinion, with a complete rationale, as 
to whether it was at least as likely as not (i.e., there was 
a 50 percent or greater probability) that the disability was 
caused or aggravated by the Veteran's service-connected 
menstrual disability.

A review of the claims file reveals that the RO, via the 
AMC, arranged for the requested development.  In a March 
2013 addendum report, Dr. W.L. (a gynecologist) opined that 
there was less than a 50 percent probability that the 
Veteran's complaints of memory loss, headaches, joint pain, 
and chronic fatigue were related to her service-connected 
menstrual disability.  In support of his opinion, Dr. W.L. 
noted that the Veteran had a history of vaginal bleeding; 
that she underwent a trachelectomy in January 2012; that she 
had physically recovered from the surgery, with no further 
bleeding and no pain from the surgery that would limit her 
from doing physical work; and that her reported symptoms 
were not medically related to her gynecological conditions.

The Veteran was also interviewed by Dr. R.H. in March 2013.  
In his report, Dr. R.H. similarly opined that it was "less 
likely as not" that the Veteran's memory loss, headaches, 
joint pain, or fatigue was caused or aggravated by her 
service-connected menstrual disability.  In support of his 
opinion, Dr. R.H. noted that the Veteran had recovered well 
from her gynecological surgery, with no post-surgical 
complications or long-term sequelae; and that the etiology 
of the Veteran's complaints were well-defined by other known 
medical conditions (as outlined in Dr. R.H.'s prior report 
in December 2011), none of which were related to the 
service-connected menstrual disability, for which she had 
undergone surgery with good results.

Significantly, neither of the examiners made any mention of 
the aforementioned medical treatises, suggesting that 
migraines and insomnia, and symptoms such as forgetfulness 
and joint pain, can in some cases be caused or worsened by 
surgical menopause.  Nor did they address whether the 
Veteran's service-connected menstrual disorder caused or 
aggravated any disabilities manifested by memory loss, 
headaches, joint pain, and/or chronic fatigue prior to the 
time of her trachelectomy, when her menstrual symptoms were 
active.  See, e.g., McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007).

Hence, the Veteran's claims file should be forwarded to Drs. 
W.L. and R.H. for addendum opinions.  Only if one or both of 
those physicians is unavailable, or a new examination is 
deemed necessary, should a new examination should be 
scheduled.

If another examination is scheduled, the Veteran is hereby 
notified that failure to report to the scheduled 
examination, without good cause, may result in denial of her 
claims for service connection (as the original claims will 
be considered on the basis of the evidence of record).  See 
38 C.F.R. § 3.655 (2012).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of 
the claimant and death of an immediate family member.  If 
the Veteran fails to report to a scheduled examination, the 
RO should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
examination sent to her by the pertinent VA medical 
facility.

Prior to arranging further examination, to ensure that all 
due process requirements are met, and that the record before 
the examiners is complete, the RO should obtain and 
associate with the claims file all outstanding pertinent 
records.

Updated records of the Veteran's treatment through the VA 
Medical Center (VAMC) in Phoenix, Arizona were last obtained 
and associated with the Veteran's electronic claims file on 
January 25, 2013.  Hence, more recent medical records from 
this facility may exist.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO should obtain from the above-noted facility all 
outstanding, pertinent records of VA evaluation and/or 
treatment of the Veteran since January 25, 2013.  The RO 
should follow the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) as regards requests for records from Federal 
facilities.

The RO should also give the Veteran another opportunity to 
provide information and/or evidence pertinent to the matters 
on appeal.  The RO's letter to the appellant should explain 
that she has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional 
evidence for which the appellant provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2013); 38 C.F.R. § 3.159 (2012).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the 
VCAA and its implementing regulations.  Hence, in addition 
to the actions requested above, the RO should also undertake 
any other development and/or notification action deemed 
warranted by the VCAA prior to adjudicating the claims on 
appeal.  As indicated, the RO's adjudication of these claims 
must include consideration of all pertinent evidence added 
to the claims file since the RO's last adjudication of the 
claims.

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  Obtain from the Phoenix VAMC any 
outstanding, pertinent records of 
evaluation and/or treatment of the 
Veteran since January 25, 2013.  Follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.

2.  Furnish to the Veteran and her 
representative a letter requesting that 
the Veteran provide information and, if 
necessary, authorization, to enable it 
to obtain any additional evidence 
pertinent to the claims on appeal that 
is not currently of record.

Clearly explain to the appellant that 
she has a full one-year period to 
respond (although VA may decide the 
claim within the one-year period).

3.  If the Veteran responds, obtain all 
identified outstanding pertinent records 
of evaluation and/or treatment not 
currently of record, following the 
procedures set forth in 38 C.F.R. 
§ 3.159 (2012).  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, notify the 
Veteran and her representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, 
forward the entire claims file, to 
include a complete copy of this REMAND, 
and copies of relevant records in the 
Virtual VA folder, to the two VA 
physicians (Drs. R.H. and W.L.) who 
previously provided opinions in this 
case in March 2013, if available.  The 
physicians should provide addenda 
addressing each of the following 
questions, consistent with sound medical 
principles:

a.  Is it at least as likely as 
not (i.e., is there a 50 percent 
or greater probability) that the 
Veteran's headaches-diagnosed as 
migraines-were caused or 
aggravated (worsened beyond 
natural progression) by her 
service-connected menstrual 
disability, status post 
hysterectomy, at any point since 
June 1996 (when her claim for 
service connection was filed), to 
include during the years preceding 
her trachelectomy, when her 
menstrual symptoms were active?  
Please discuss the medical 
significance, if any, of the 
medical articles submitted by the 
Veteran's representative in August 
2012, indicating that migraines 
can be related to hormone 
imbalances and menopause, and that 
menopause can cause or worsen 
migraines in some women.

b.  Is it at least as likely as 
not (i.e., is there a 50 percent 
or greater probability) that the 
Veteran's headaches-diagnosed as 
migraines-were caused or 
aggravated (worsened beyond 
natural progression) by her 
service-connected anxiety 
disorder?  Please discuss the 
medical significance, if any, of 
the medical articles submitted by 
the Veteran's representative in 
August 2012, indicating that 
migraines can be caused by, among 
other things, stress, anxiety, and 
lack of sleep.

c.  Is it at least as likely as 
not (i.e., is there a 50 percent 
or greater probability) that the 
Veteran's  joint pain-which has 
been medically attributed to 
injuries affecting her right wrist 
and right knee, and to scoliosis 
and arthritis of the thoracolumbar 
spine-was aggravated (worsened 
beyond natural progression) by her 
service-connected menstrual 
disability, status post 
hysterectomy, at any point since 
June 1996 (when her claim for 
service connection was filed), to 
include during the years preceding 
her trachelectomy, when her 
menstrual symptoms were active?  
Please discuss the medical 
significance, if any, of the 
medical articles submitted by the 
Veteran's representative in August 
2012, indicating that, some women, 
menopause can cause aches and 
pains in the joints.

In rendering the requested opinions, the 
physicians should specifically consider 
and discuss the Veteran's documented 
medical history and assertions.

If either of the aforementioned VA 
physicians is no longer employed by VA 
or is otherwise unavailable, or another 
examination of the Veteran is deemed 
warranted, document that fact in the 
claims file, and arrange for the Veteran 
to undergo another VA examination, by 
one or more appropriate physician(s), at 
a VA medical facility, to obtain 
opinions responsive to the questions and 
comments noted above.

The entire claims file, to include a 
complete copy of the REMAND, as well as 
copies of relevant records in the 
Virtual VA folder must be made available 
to the physician(s) designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.

The examiner(s) should set forth all 
findings (if any), along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the Veteran fails to report to a 
scheduled examination, obtain and 
associate with the claims file (a) 
copy(ies) of the notice(s) of the 
examination sent to her by the pertinent 
VA medical facility.

6.  To help avoid future remand, ensure 
that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
adjudicate the matters on appeal in 
light of all pertinent evidence and 
legal authority.

8.  If any benefit sought on appeal 
remains denied, furnish to the Veteran 
and her representative an appropriate 
SSOC that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is 
not the Board's intent to imply whether the benefit 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth 
v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2012).

